DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on January 11, 2022 has been entered. 
	Claims 1-22, 24, 27, 28, and 31 are pending and under examination.

Response to Arguments
3.	Applicant’s arguments filed on January 11, 2022 have been fully considered.
	Objections to the Specification and Abstract
	Applicant argues that the objections to the specification and abstract should be withdrawn in view of the submission of a replacement abstract and substitute specification (Remarks, page 8).
	This argument was persuasive in part. The objection to the abstract for undue length has been withdrawn, but the replacement abstract is objected to because it does not show the changes relative to the original abstract. The objections to the specification concerning the lack of a heading for the “Brief Description of the Drawings section” and the format of the sequence identifiers have also been withdrawn, but the substitute specification is objected to for two reasons. First, some of the amendments to the sequence identifiers create a new basis for objection. Second, not all of the trademarks/trade names are properly identified. 

	Claim Objections
	Applicant argues that the objections to claims 1, 2, 20, 22, 28, 27, and 31 should be withdrawn in view of the claim amendments (Remarks, page 8).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 19, 20, 24, and 27 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the claim amendments (Remarks, page 9).
	This argument was persuasive. The rejection has been withdrawn. 

Drawings
4.	The drawings filed on June 19, 2020 are objected to because the following trademarks/trade names are not identified in accordance with MPEP 608.01(v): (i) DEEP VENT (Figs. 10A & 11D), (ii) VENT (Figs. 10A & 11B), and (iii) PHUSION (Figs. 10B & 11C).

Substitute Specification
5.	The substitute specification filed on January 11, 2022 has been entered.
	The substitute specification is objected to because of the following minor informalities:
	(a) the format of the sequence identifiers used on page 43 of the marked-up copy does not comply with 37 CFR 1.821(d). In particular, the period used must be replaced with a colon so that “SEQ ID NO. 11” and “SEQ ID NO. 12” are replaced with “SEQ ID NO: 11” and “SEQ ID NO: 12”; and 
	(b) the following trademarks/trade names are not identified in accordance with MPEP 608.01(v): (i) DEEP VENT (page 18 of the marked-up copy), (ii) TRITON (pages 29, 36-37, and 
	
Replacement Abstract
6.	The replacement abstract filed on January 11, 2022 is objected to because it does not show the changes relative to the original abstract. See 37 CFR 1.121.

Claim Objections
7.	Claims 24 and 27 are objected to because “comprise” in line 2 of each claim should be replaced with “comprises”.

Allowable Subject Matter
8.	Claims 1-22, 28, and 31 are allowed.

Conclusion
9.	Claims 1-22, 28, and 31 are allowed. Claims 24 and 27 are objected to. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637